    Case 3:19-cv-00477-REP Document 57-4 Filed 02/03/20 Page 1 of 3 PageID# 586




Trevor Scott FitzGibbon (born 1970, in Lynchburg Virginia) is an
American communications strategist who represented clients including                      Trevor Scott FitzGibbon
WikiLeaks and its founder Julian Assange, Chelsea Manning, Glenn                   Born       1970
Greenwald, a founder of the Intercept, and support for Edward Snowden, as                     Lynchburg, Virginia
reported (http://fullmeasure.news/news/cover-story/shades-of-grey-07-24-           Nationality American
2018) by journalist Sharyl Attkisson on July 29, 2018. His public relations
                                                                                   Occupation American Communications
firm shut down in December 2015 amidst sexual assault and harassment
                                                                                              Strategist
allegations against him but that were each dismissed by U.S. Attorney
Channing D. Phillips.[1] .


Career
FitzGibbon started his career as an activist working to protect the
environment.[2] In 2009, he founded and for six years ran the
communications firm FitzGibbon Media.

In December 2015, FitzGibbon Media was closed because of allegations of
sexual harassment and assault made against Trevor FitzGibbon. In April
2017, U.S. Attorney Channing D. Phillips closed all investigations of
FitzGibbon and declined to pursue any actions against him. No civil
lawsuits had by then been filed against him or the firm.[3]

As reported by Full Measure (http://fullmeasure.news/news/cover-story/s
hades-of-grey-07-24-2018), "FitzGibbon had angered some fellow liberals
for his support of Bernie Sanders over Hillary Clinton and for representing
clients connected to WikiLeaks. He represented Bradley Manning— who
passed classified materials to WikiLeaks. Edward Snowden— the
government whistleblower WikiLeaks once helped. The journalist Snowden
leaked to: Glenn Greenwald… And he represented WikiLeaks and its
founder Julian Assange....In 2016, WikiLeaks published embarrassing
insider emails of Hillary Clinton officials and the Democratic National Committee, and WikiLeaks was accused of working with
Russia and being pro-Trump. There’s little doubt there are powerful efforts to smear WikiLeaks and its supporters. Government
contractors circulated this dossier in 2010, a wide-ranging strategy to combat “The WikiLeaks Threat, (https://www.forbes.com/site
s/andygreenberg/2011/02/11/palantir-apologizes-for-wikileaks-attack-proposal-cuts-ties-with-hbgary/#26c53db95585)”               to
“sabotage or discredit” WikiLeaks supporters using “social media exploitation” and “disinformation."

In April 2018, Trevor FitzGibbon filed a federal lawsuit against whistleblower attorney Jesselyn Radack alleging defamation and
malicious prosecution. As reported by Shadowproof, Radack in March 2016 accused FitzGibbon of first degree sexual abuse,
including rape that allegedly took place on December 8, 2015, and third degree sexual abuse through the use of force. FitzGibbon in
turn stated Radack was having a consensual affair with him and lied to police when she made the criminal allegations against him.
FitzGibbon also said Radack "leveraged her substantial following on Twitter, which includes her internationally renowned clients, to
publish and republish multiple false and defamatory statements." FitzGibbon seeks $10,350,000 compensatory damages and
punitive damages, $46,141 attorney's fees, and additional interest and court costs.[4]


References
                                                                                                                 EXHIBIT D
     Case 3:19-cv-00477-REP Document 57-4 Filed 02/03/20 Page 2 of 3 PageID# 587



   Protect Women at Work" (https://jezebel.com/founder-of-pr-firm-shut-down-over-sexual-harassment-all-1795302563).
   jezebel.com. Jezebel. Retrieved May 25, 2018.
2. Baldwin, Brent. "The Fire Starter" (https://www.styleweekly.com/richmond/the-fire-starter/Content?oid=2233402). Style Weekly.
   Retrieved 2017-10-24.
3. "U.S. Attorney Clears Trevor FitzGibbon Of Sexual Misconduct Charges" (https://shadowproof.com/2017/05/15/united-states-att
   orney-d-c-clears-trevor-fitzgibbon-sexual-misconduct-charges/). Shadowproof. 2017-05-15. Retrieved 2017-10-24.
4. Gosztola, Kevin (May 18, 2018). "Whistleblower Attorney Faces Lawsuit Alleging Defamation and Malicious Prosecution over
   Sexual Assault Allegations" (https://shadowproof.com/2018/05/18/whistleblower-attorney-faces-lawsuit-alleging-defamation-and-
   malicious-prosecution-over-sexual-assault-allegations/). shadowproof.com. Shadowproof. Retrieved May 19, 2018.


External links
 ◾ Trevor FitzGibbon v. Jesselyn A. Radack, Amended Complaint filed April 29, 2018, in the United States District Court for the
   Eastern District of Virginia, Richmond Division. (https://assets.documentcloud.org/documents/4469578/AmendedRadack.pdf)
         This article about an American businessperson born in the 1970s is a stub. You can help Wikipedia by
         expanding it (https://en.everybodywiki.com/index.php?title=Trevor_Scott_FitzGibbon&action=edit).
       This advertising-related article is a stub. You can help Wikipedia by expanding it (https://en.everybodywi
       ki.com/index.php?title=Trevor_Scott_FitzGibbon&action=edit).


This article "Trevor Scott FitzGibbon" is from Wikipedia (https://en.wikipedia.org/wiki/Trevor_Scott_FitzGibbon). The list of its authors can be seen in its
historical and/or the page Edithistory:Trevor Scott FitzGibbon. Articles copied from Draft Namespace on Wikipedia (https://en.wikipedia.org) could be
seen on the Draft Namespace of Wikipedia and not main one.



     Like       Share     977 people like this. Be the first of your friends.


                                                                                                                          Share

      Follow us on https://twitter.com/EverybodyWiki !
    Case 3:19-cv-00477-REP Document 57-4 Filed 02/03/20 Page 3 of 3 PageID# 588




Retractable Roof                 Angie Vu Ha -                   Cutest New Summer              David Gokhshtein -
System                           EverybodyWiki Bios              Bikinis                        EverybodyWiki Bios
                                 & Wiki                                                         & Wiki

 Ad ShadeFX Retractable Roofs    everybodywiki.com               Ad Summer Life                 everybodywiki.com




Mirando Writing Desk             Ram Babu Yadav -                Rafique Ahmed                  Zonayed Saki -
Millwood Pines                   EverybodyWiki Bios              Bhutto -                       EverybodyWiki Bios
                                 & Wiki                          EverybodyWiki Bios             & Wiki
                                                                 & Wiki
 Ad wayfair.com                  everybodywiki.com               everybodywiki.com              everybodywiki.com




Retrieved from "https://en.everybodywiki.com/index.php?title=Trevor_Scott_FitzGibbon&oldid=595545"


This page was last edited on 29 December 2019, at 15:10.

This page has been accessed 1,586 times.

Content is available under License CC BY-SA 3.0 unless otherwise noted.
